DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.

Election/Restrictions

Applicant’s election of the species (hydrogen bond donor: glycerol) and (non-comprising step:  a solid-liquid separation step) in the reply filed on 02/03/2021 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  

Claims 1-20 were examined on their merits.

Specification

The use of the terms CELLIC™ and AMINEX™, which are trade names or marks used in commerce, has been noted in this application. 
SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10 and 16-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Gupta et al. (2017), as evidenced by Zhang et al. (2010).




et al. teaches a method comprising:  separately pre-treating a biomass (wheat straw) with the biocompatible deep eutectic solvents (DES); “glyceline”, a mixture of choline chloride and glycerol in a 1:2 molar ratio, “reline”, a mixture of choline chloride and urea in a 1:2 molar ratio and “ethaline”, a mixture of choline chloride and ethylene-glycol in a 1:2 molar ratio (Pg. 53, Column 1, Lines 35-38 and Column 2, Lines 3-8);
introducing the enzyme cellulase (which produces glucose and xylose from cellulose, see Zhang et al., 2010, Pg. 328, Abstract and Pg. 331, Fig. 3) into the same vessel containing the DES/biomass composition to initiate saccharification (sugar production) (Pg. 53, Column 2, Lines 9-16), and reading on Claims 1-5, 8, 10 and 16-18.

With regard to the limitations of Claim 6, “wherein the DES has a pH of about 0.7 to about 9.5 when measured at a 10% aqueous solution”, Claim 7, “wherein the DES has a pH of about 5 to about 7 when measured at a 10% aqueous solution”, Claim 19, “wherein the method produces a yield of sugar that is equal to or more than about 70%” and Claim 20, “wherein the method further comprises extracting lignin from the solubilized biomass”; these would be inherent in the method of the Gupta et al. reference which teaches the same method steps and components as claimed and would therefore be expected to have the same properties, characteristics and effects.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Gupta et al. (2017), as evidenced by Zhang et al. (2010).

The teachings of Gupta et al. and Zhang et al. were discussed above.

Neither reference taught a method wherein the pre-treatment step and enzymatic saccharification step are continuous, as required by Claim 9.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gupta et al. which teaches the discrete steps of pre-treatment with DES followed by enzymatic saccharification in the same vessel by making the steps continuous because those of ordinary skill in the art would have recognized that the process can only be performed as a discrete or continuous method.



The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

Those of ordinary skill in the art would have been motivated to make this modification in order to have a process in which the desired product (sugar) is constantly being produced as opposed to a single production of sugar.  There would have been a reasonable expectation of success in making this modification because Gupta et al. teaches a discrete, one-vessel method for producing sugar and those of ordinary skill in the art would recognize that the method could also be performed continuously.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Gupta et al. (2017), as evidenced by Zhang et al. (2010), as applied to Claims 1-10 and 16-20 above, and further in view of Satlewal et al. (2018) and Jung et al. (2014). 

The teachings of Gupta et al. and Zhang et al. were discussed above.

11;
wherein the microbe is S. cerevisiae which produces ethanol, as required by Claims 12-15.

Jung et al. teaches a one-pot pre-treatment, saccharification and ethanol fermentation of lignocellulose which utilizes S. cerevisiae in the fermentation to produce ethanol from a cellulase saccharification of pre-treated biomass, that current production requires multiple steps, including solid-liquid separation, and one-pot processing could be an attractive way to achieve economic sustainability in the production of fuel from lignocellulose by consolidating/eliminating method steps  (Pg. 55318, Abstract and Column 2, Lines 1-12). 

Satlewal et al. teaches that Baker’s yeast (S. cerevisiae) remained active in DES (choline chloride:glycerol at a molar ratio of 1:2) and that certain DESs are biocompatible with enzymes, bacteria and yeast (Pg. 2043, Column 2, Lines 19-27 and Pg. 2044, Column 1, Lines 1-2). 






et al. which teaches the one-vessel pre-treatment with DES and cellulase production of sugars from lignocellulosic biomass with the addition of the yeast S. cerevisiae to the produced sugars to produce ethanol by fermentation as taught by Jung et al. because this would eliminate certain method steps, such as solid-liquid separation.  The ordinary artisan would have further recognized that as Satlewal et al. teaches that S. cerevisiae is active in the same DES utilized by Gupta et al. above, that this would be a suitable yeast for the fermentation step in the presence of the DES.  This modification is no more than the application of a known technique (one-pot fermentation of lignocellulosic derived, cellulase produced sugars with S. cerevisiae) to a known method/product ready for improvement (one-pot, pre-treatment and saccharification with DES and cellulase to produce sugars) to yield predictable results (one-pot DES pretreatment, enzymatic saccharification and ethanol fermentation).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;



No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        03/01/2021